Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 23, 1976, convicting him of murder, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and case remanded to Criminal Term for further proceedings not inconsistent herewith. In the light of the uncontested testimony that the defendant was "high” on methadone on the night of the murder, there is sufficient evidence of intoxication in the record for a reasonable man to entertain a doubt as to the element of intent (see People v Orr, 43 AD2d 836, affd 35 NY2d 829). Despite there having been no request for an instruction as to intoxication, such an instruction was required in the interest of justice (see People v Trisvan, 49 AD2d 913). We do not pass upon the delay in prosecution of the indictment, and direct that the Criminal Term hold a hearing with respect to such delay and make a determination thereon. Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.